                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 ROBERT JONES,

               Plaintiff,                                CIVIL ACTION NO.: 6:17-cv-161


        V.



 WARDEN DOUG WILLIAMS; and ERIC
 SMOKES,

               Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 35. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court GRANTS Defendants' Motion to Dismiss, DISMISSES

without prejudice Plaintiffs Complaint based on his failure to exhaust his administrative

remedies, DIRECTS the Clerk of Court to enter the appropriate judgment of dismissal and

CLOSE this case, and DENIES Plaintiff leave to appeal informa pauperis.

       SO ORDERED,this                   of September, 2019.




                                     J. RANDAL/HALL, CHIEF JUDGE
                                     UNITm^ATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
